11/10/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                       November 8, 2022

                                   IN RE KELYAHNA T.

                   Appeal from the Chancery Court for Hamblen County
                    No. 2022-CV-40    Douglas T. Jenkins, Chancellor
                         ___________________________________

                               No. E2022-01336-COA-R3-PT
                          ___________________________________


The trial court clerk notified this Court that a final judgment has not been entered. This
Court ordered the appellant to show cause why this appeal should not be dismissed.
Appellant failed to respond to our show cause order. As no final judgment has been
entered, this Court lacks jurisdiction to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

THOMAS R. FRIERSON, II, J.; JOHN W. MCCLARTY, J.; AND KRISTI M. DAVIS, J.

Nicholas S. Davenport, V, Morristown, Tennessee, for the appellant, Marletta T.

Lauren Armstrong Carroll, Morristown, Tennessee, for the appellees, William L. and Jessie
L.

Whitney Paige Trujillo, Strawberry Plains, Tennessee, guardian ad litem.

                                 MEMORANDUM OPINION1

        The trial court clerk notified this Court that no final judgment has been entered in
this case. This Court then directed the appellant, Marletta T., to show cause why this appeal

       1
           Rule 10 of the Rules of the Court of Appeals provides:

       This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a
       formal opinion would have no precedential value. When a case is decided by
       memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
       not be published, and shall not be cited or relied on for any reason in any unrelated
       case.
should not be dismissed for lack of subject matter jurisdiction. “A final judgment is one
that resolves all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re
Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister
v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not have subject
matter jurisdiction to adjudicate an appeal as of right if there is no final judgment. See
Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”). Appellant failed to respond to our show cause order.

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). As a final judgment has not yet been entered, this Court lacks
jurisdiction to consider this appeal. The appeal is hereby dismissed. Costs on appeal are
taxed to the appellant, Marletta T., for which execution may issue.


                                                            PER CURIAM




                                              -2-